In the Supreme Court of Georgia


                               Decided: November 23, 2021


              S21A1098. MURRAY v. THE STATE.

     NAHMIAS, Chief Justice.

     After a jury trial, Appellant Andrew Murray was convicted of

malice murder and other crimes related to the shooting death of

Paul Sampleton, Jr. Over the course of his motion-for-new-trial

proceedings, Murray was appointed three different attorneys, each

of whom he rejected. Representing himself at the last hearing on his

motion for new trial, Murray purported to be a different person –

“Billy Drew Bey” – who was acting as Murray’s attorney, prompting

the trial court to enter an order either dismissing or denying

Murray’s amended motion for new trial because “Bey” had not

provided any support for the motion and “Murray” had failed to

appear for the hearing.

     Murray now appeals that order. As explained below, because

the reasons given by the trial court are not proper grounds for
dismissing or denying Murray’s amended motion for new trial, we

vacate the trial court’s order and remand the case for the court to

consider the merits of Murray’s motion.

     1. In June 2014, a Gwinnett County grand jury indicted

Murray, Tavaughn Saylor, and Larnell Sillah for malice murder,

two counts of felony murder, armed robbery, two counts of burglary,

and nine other crimes in connection with the December 2012

shooting of Sampleton. Murray and Saylor were also charged with

possession of a firearm by a convicted felon and felony murder based

on that offense. Murray, Saylor, and Sillah were tried together from

September 15 to October 7, 2014. At trial, Murray initially

represented himself, but his stand-by counsel took over the

representation after the first week. The jury found Murray guilty of

all charges except one burglary count. He was sentenced to serve life

in prison without the possibility of parole, plus a consecutive life

sentence and 120 years in prison. He remained in custody.

     On October 10, 2014, three days after the trial ended, Murray’s

trial counsel filed a boilerplate motion for new trial, asserting

                                 2
summarily that the verdict was not supported by the evidence and

was “contrary to the law and the principles of justice and equity” and

that the trial court committed “errors of law.” That motion was

amended on September 30, 2016, by Michael Marr, Murray’s first

post-conviction     counsel.    The       amended    motion      raised    12

enumerations of error, including claims that the trial court erred by

merging rather than vacating the felony murder counts, by allowing

Murray’s stand-by counsel to conduct voir dire, by allowing the

prosecutor to treat Murray’s mother and another witness as hostile

witnesses, and by admitting three pieces of gang-related evidence

and evidence of Murray’s brother’s murder conviction. The amended

motion also claimed that Murray’s trial counsel provided ineffective

assistance by failing to file a demurrer to certain counts of the

indictment, to move to exclude the testimony of Murray’s mother,

and to move for a mistrial or to sever when evidence was presented

that Sillah intimidated a witness.1


     1   The amended motion appeared to entirely supplant trial counsel’s
initial, boilerplate motion for new trial. The amended motion also “adopts and

                                      3
     On February 7, 2017, the trial court held what was supposed

to be an evidentiary hearing on Murray’s motion for new trial, at

which Murray expressed dissatisfaction with Marr’s representation.

Ultimately, however, Murray said that he wanted Marr to remain

as his counsel, and the hearing was continued so that Murray could

talk with Marr about the issues that Murray wanted to raise. In

June, Murray filed a motion to remove Marr as counsel. In August,

the trial court issued an order clarifying that Murray was still

represented by Marr. In January 2018, Murray filed pro se another

motion to remove Marr, as well as two amended motions for new

trial. On February 1, Marr filed a motion to withdraw as Murray’s

counsel, which the court granted on February 7. Also on February 7,

the court appointed Frances Kuo to serve as Murray’s attorney. On

February 13, Murray filed pro se another amended motion for new

trial. On March 19, Murray filed a motion requesting to represent

himself, and the trial court allowed Kuo to withdraw on April 12.



incorporates” the enumerations of error raised by Murray’s co-defendants, but
their motions for new trial are not in the record on appeal.
                                     4
     During   the   second   attempt   at   a   motion-for-new-trial

evidentiary hearing on October 16, 2018, Murray appeared pro se,

but he told the trial court that he was “under duress” and wanted an

attorney to be appointed for him. The hearing was continued again

so that Murray could have counsel, and the next day the court

appointed G. Richard Stepp to represent Murray. Between October

2018 and February 2019, Murray made 32 pro se filings, including

seven filings complaining about Stepp or asserting that Murray was

being represented by himself or by “Billy Drew Bey.” On May 1,

2019, Stepp moved to withdraw, noting that Murray had filed a bar

grievance against him; the trial court granted that motion on May

15, after a hearing at which the court discussed the consequences of

Murray representing himself and Murray waived his right to

counsel. On May 30, the trial court entered an order finding that

Murray had “made a knowing, intelligent, and voluntary waiver of

the right to counsel” and allowing him to represent himself.

     Proceeding pro se, Murray filed two motions to amend his

motion for new trial on June 27, 2019, raising 25 new enumerations

                                 5
of error, including claims that the trial court erred by failing to

inform him of the accusation against him, that his trial counsel

provided ineffective assistance by failing to object to hearsay

testimony of two witnesses and failing to raise a Confrontation

Clause objection to Sillah’s interview, and that there was

exculpatory evidence that the prosecutor withheld and that his trial

counsel should have discovered. Murray also raised a number of

complaints about the way he was arrested and indicted and the way

he was treated following his convictions. 2

      On December 9, 2019, the trial court convened the third

attempt at a motion-for-new-trial evidentiary hearing. When

Murray first addressed the court, he asserted that he was “Billy

Drew Bey,” the “attorney in fact for Defendant Andrew Richard


      2  These two motions are both titled “Motion to Amend Motion for New
Trial and New Legal Claim,” and in them Murray requested that the trial court
“allow new legal claim[s] to be heard at the motion for new trial.” Thus, the
motions appear to be adding to, rather than supplanting, the earlier motion-
for-new-trial filings. Because the three amended motions for new trial that
Murray filed pro se while he was represented by Marr and then Kuo were
nullities, these two new motions appear to be adding to the amended motion
for new trial filed by Marr. See Lopez v. State, 310 Ga. 529, 536 (852 SE2d 547)
(2020) (“[A] pro se filing by a represented party is a legal nullity without
effect.”).
                                       6
Murray.” When he admitted that he did not have a Georgia Bar

number, the court explained to him that Bey could not represent

Murray, but Murray could represent himself. As the hearing

continued, Murray appeared to acknowledge that he was Murray,

and he asserted that he needed a number of documents to help him

develop his arguments. The hearing was continued again, and the

court entered an order noting that Murray and Bey are the same

person and ordering the district attorney to provide Murray with

certain documents before the next hearing.

     On February 3, 2020, Murray filed “Defendant[’]s Amended

Brief In Support Of His Motion For New Trial And Request For A

Mistrial,” adding seven new claims to be considered “not excluding

any briefs already filed with the Courts.” On February 20, the trial

court again attempted to hold an evidentiary hearing on Murray’s

motion for new trial, and Murray again asserted that he was “Billy

Drew Bey,” the “attorney in fact for the defendant.” Murray

acknowledged that Bey was not a member of the Georgia Bar, and

the court again explained that Bey therefore could not represent

                                 7
Murray. The following exchange then occurred:

     THE DEFENDANT: I fully understand everything you
     just said, but I am not a member, I cannot represent
     Andrew Murray, so don’t have any business here, so –
     THE COURT: Very good.
     THE DEFENDANT: – you might as well tell them to take
     these shackles off so I can go about my business.
     THE COURT: When you see Mr. Murray, if you’ll let him
     know that we are going to dismiss his appeal. You can
     head back with the deputies.
     THE DEFENDANT: I’d like to object.
     THE COURT: You may object, sir. You can do that in
     writing as soon as you get the order. Will you do an order
     for me?
     MR. D’ENTREMONT [the prosecutor]: I’ll do an order,
     Judge.
     THE COURT: Thank you.
     MR. D’ENTREMONT: And I do want to make sure I
     understand the basis for the order, is that based on the
     fact that Mr. Murray has been a fugitive while the motion
     has been pending.
     THE COURT: He’s not here. There’s another individual
     that has identified himself for the Court.
     MR. D’ENTREMONT: That’s my understanding, Judge.
     THE COURT: Yes, sir, thank you.

     Almost a year later, on February 17, 2021, the trial court

entered an order entitled “DISMISSAL OF APPEAL.” The order

explained that Murray identified himself as Bey at the February 20,

2020 hearing. The order then continued:


                                 8
     As such, Mr. Bey offered no support for Mr. Murray’s
     amended motion for new trial.
          WHEREFORE, having failed to appear for his own
     motion for new trial hearing, Defendant Andrew Richard
     Murray’s amended motion for new trial is hereby
     DENIED.

A week later, the court amended the order. This “Amended

DISMISSAL OF APPEAL” corrected the first line of the order, which

initially incorrectly said that Murray pled guilty, rather than being

found guilty by a jury. The remainder of the order was not changed.

Still representing himself, Murray filed a timely appeal.

     2. The trial court’s order is confusing. Although the court

asserted at the last hearing that it was going to “dismiss [Murray’s]

appeal” and the final order is titled “Amended DISMISSAL OF

APPEAL,” Murray did not have an appeal pending at the time of the

order, only an amended motion for new trial. And as to that motion,

the body of the order says that it “is hereby DENIED,” not dismissed.

The court gave two reasons for its ruling: Murray “offered no support

for [his] amended motion for new trial” at the hearing, and Murray

“failed to appear for his own motion for new trial hearing.” We will


                                 9
discuss those reasons in turn.

     (a) To the extent the first reason indicates that the trial court

considered the merits of the numerous claims raised by Murray’s

amended motion for new trial and denied them all because he did

not provide additional evidence beyond the trial record, the court

erred. See State v. Cash, 298 Ga. 90, 94 (779 SE2d 603) (2015)

(explaining that although some grounds for a motion for new trial

“do or may require new evidence,” other grounds “do not require new

evidence”). Some of Murray’s claims required additional evidence to

be successful because they relied on alleged evidence that exists

outside the trial record, such as his claims that the State withheld

or his counsel failed to find certain exculpatory evidence.

     However, some of Murray’s enumerations did not require

additional evidence, such as his merger claim, his claims that the

trial court erred by admitting certain evidence, and some of his

claims of ineffective assistance of trial counsel. See, e.g., Bundel v.

State, 308 Ga. 317, 320 (840 SE2d 349) (2020) (holding that the

appellant’s claim on motion for new trial that was “limited to the

                                  10
evidence introduced at trial” did not require a hearing); Wilson v.

State, 277 Ga. 195, 198 (586 SE2d 669) (2003) (explaining that

“where the ineffectiveness relates to alleged errors made during the

course of the trial as shown by the transcript, then trial counsel’s

testimony may not be required; the record speaks for itself” (citation

and punctuation omitted)). The trial court could have denied or

granted these claims based entirely on the existing record. Thus,

denying them on their merits on the ground that Murray failed to

present additional support for them at the hearing would be error

and undermines any effort to read the order as a ruling on the merits

of Murray’s claims. Indeed, neither Murray nor the State contends

that the trial court ruled on the merits of his amended motion, and

the Attorney General’s brief states that “[t]here is nothing in the

record to suggest that the trial court considered the merits of the

motion for new trial as amended.”

     (b) To the extent the trial court dismissed Murray’s amended

motion for new trial without considering its merits because Murray

purportedly failed to appear at the hearing, that too was error.

                                 11
Motions for new trial can be, and regularly are, decided without a

hearing. See, e.g., Robinson v. State, 309 Ga. 729, 729 n.1 (848 SE2d

441) (2020) (noting that the trial court ruled on the motion for new

trial without a hearing); Shubert v. State, 306 Ga. 490, 491 n.1 (831

SE2d 826) (2019) (same).

     If a defendant does not request a hearing or does not appear at

a scheduled hearing, he may waive his right to a hearing and the

opportunity to expand the record, but that does not waive his right

to have the merits of his motion for new trial considered and decided

by the trial court based on the existing record. See, e.g., Bundel, 308

Ga. at 319 (explaining that a “trial court has no duty to hold [ ] a

hearing [on a motion for new trial] on its own initiative”); Jones v.

State, 276 Ga. 171, 173 (575 SE2d 456) (2003) (holding that the trial

court did not err by ruling that the appellant’s lawyer waived the

right to a hearing on the motion for new trial by failing to appear);

Wilson, 277 Ga. at 198 (explaining that when no hearing on a motion

for new trial is requested, “only the right to a hearing is waived”).

Thus, Murray’s absurd assertion that he was not at the hearing was

                                  12
not a valid basis for the trial court to dismiss his amended motion

for new trial.

     (c) In arguing that we should affirm the trial court’s order, the

Attorney General’s brief cites Mimms v. State, 254 Ga. App. 483 (562

SE2d 754) (2002), which held that after Mimms’s attorneys failed to

appear at his motion-for-new-trial hearing, “the trial court did not

err in dismissing Mimms’ motion.” Id. at 486. However, two earlier

statements in that opinion indicate that Mimms’s motion for new

trial was actually denied on the merits rather than dismissed on

that ground. See id. at 484 (“The trial court denied Mimms’ motion

for new trial.”); id. (“Mimms argues that it was error for the trial

court to deny her motion without a hearing . . . .”). Likewise, in this

Court’s certiorari opinion affirming the holding in Mimms on the

issue of attorney leaves of absence, we said that “the trial court

denied [Mimms’s] motion [for new trial] without a hearing.” Jones,

276 Ga. at 171-172.3 And, as indicated in the previous subdivision,



     3Jones was the lead case name in an opinion that also included review
of Mimms and a third Court of Appeals case.
                                   13
we then held that the trial court did not err by holding that Mimms’s

lawyers waived her right to a hearing on the motion for new trial by

failing to appear. See id. at 173.

     Moreover, after Mimms stated its conclusion that the trial

court did not err by dismissing Mimms’s motion based on her

lawyers’ failure to appear at the hearing, the opinion cited three

prior Court of Appeals decisions. See Mimms, 254 Ga. App. at 486.

But only one of those cases – Scott v. State, 121 Ga. App. 458 (174

SE2d 243) (1970) – held that the dismissal of a motion for new trial

was proper when the defendant’s counsel did not show up for the

hearing. See id. at 460-461. And Scott did not cite any authority in

support of this holding, which is contrary to the decisions of this

Court discussed in the previous subdivision. 4 Accordingly, Scott’s

holding on this point is hereby disapproved, as is Mimms’s holding

to the extent it indicates that dismissal of a motion for new trial




     4 The Scott court also concluded in the alternative that even if the
dismissal of the motion for new trial was error, there was no harm, because
elsewhere in the court’s opinion, every ground that was raised in the motion
had been considered and rejected. See 121 Ga. App. at 461.
                                     14
based on a failure to appear at a hearing on the motion may be

proper.

     3. Murray’s flagrant disrespect for the trial court and judicial

process – as demonstrated by many of his actions, including his

repeated refusal to accept the lawyers appointed for him (even after

he specifically requested them), his filing of dozens of pro se motions

while represented, his creation of an imaginary character to serve

as his lawyer, and his refusal to identify himself correctly to the trial

court – was undoubtedly frustrating for the court, which was

striving to ensure that he received the benefit of properly conducted

motion-for-new-trial     proceedings.     Murray’s     behavior     was

inappropriate and served only to waste the trial court’s time and

delay resolution of his case. Nevertheless, in light of the analysis

above, we must vacate the trial court’s order and remand the case

for the court to consider the merits of Murray’s amended motion for

new trial.

     Judgment vacated, and case remanded. All the Justices concur.



                                   15